Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the RCE filed on 05/06/2021. Applicant amended claim 1 and previously elected species 1 (claims 1-7) and withdrew species 2 (claims 8-10).  Claims 1-7 are presented for examination and are still rejected for the reasons indicated herein below.     


Election/Restrictions
2.	Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/21/2020.

Response to arguments
3. 	Applicant's arguments filed on 05/06/2021 have been fully considered but they are not persuasive and also the claims submitted on 05/06/2021 are moot and rejected in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Pub. No. 2012/0275072 A1) in view of Sithanandam (U.S. Pub. No. 2018/0287378 A1).

Regarding claim 1, Chen et al. (e.g. see Figs. 1-14) discloses “An electrostatic discharge (ESD) protection circuit (e.g. see Fig. 1) comprising: an internal circuit (e.g. Fig. 1, see 120); a pad (e.g. Fig. 1, see I/O); a first high voltage transistor (e.g. Fig. 1, see M1) having a first end directly coupled to the pad (I/O), and a second end directly coupled to the internal circuit (120) and including a control terminal (gate of  M1); and a control circuit (e.g. Fig. 1, see 110) coupled between the control terminal of the first high voltage transistor (gate of  M1) and a ground end (GND), the control circuit (110) configured to control the first high voltage transistor (M1) to be turned off when the pad (I/O) receives an electrostatic voltage, wherein the first high voltage transistor (M1) is turned on when the pad (I/O) does not receive the electrostatic voltage, wherein in response to the first high voltage transistor (M1) being turned on, the first high voltage transistor (M1) provides a conduction path from the pad (I/O) to the internal circuit (120), and in response to the first high voltage transistor (M1) being turned off, the conduction path is disconnected”. Chen et al. does not appear to explicitly disclose “an electrostatic protection element having one end directly coupled to the first end of the first high voltage transistor and the other end grounded”. However, Sithanandam shows “an electrostatic protection element (e.g. Fig. 13B, see 302) having one end (cathode) directly coupled to the first end of the first high voltage transistor (transistor M1 of Chen et al.) and the other end (anode) grounded (306)”. Having an electrostatic protection element with the above mentioned connection as taught by Sithanandam in the power regulator of Chen et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an electrostatic protection element with the specific connection as taught by Sithanandam in the power regulator of Chen et al. for the purpose of protection. Also for the purpose of making the circuit more widely usable.

Regarding claim 2, Chen et al. (e.g. see Figs. 1-14) discloses “wherein the first high voltage transistor (e.g. Fig. 1, see M1) is a depletion type N-type metal oxide semiconductor field effect transistor (MOSFET), a drain electrode of the first high voltage transistor (M1) is coupled to the pad (I/O), and a source electrode of the first high 

Regarding claim 7, the combination of Chen et al. (e.g. see Figs. 1-14) and Sithanandam (e.g. see Figs. 13-18) discloses “wherein the electrostatic protection element includes an ESD diode (Sithanandam, e.g. Fig. 13B, see 302) having a positive electrode that is grounded (Sithanandam, e.g. Fig. 13B, see 306) and a negative electrode coupled to the pad (Sithanandam, e.g. Fig. 13B, see 304)”.


Claims 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Pub. No. 2012/0275072 A1) in view of Sithanandam (U.S. Pub. No. 2018/0287378 A1)


Regarding claim 3, the combination of Chen et al. (e.g. see Figs. 1-14) and Sithanandam (e.g. see Figs. 13-18) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein a breakdown voltage of the first high voltage transistor (M1 of Chen et al.) is in a range of about 12V to 100V”. However, having the breakdown voltage of the first high voltage transistor (M1 of Chen et al.) being in a range of about 12V to 100V would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the breakdown voltage of the first high voltage transistor (M1 of Chen et al.) being in a range of about 12V to 100V since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, the combination of Chen et al. (e.g. see Figs. 1-14) and Sithanandam (e.g. see Figs. 13-18) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second high voltage transistor is an N-type laterally diffused metal oxide semiconductor (LDMOS) transistor”. However, having the second high voltage transistor (324 of Sithanandam) being an N-type laterally diffused metal oxide semiconductor (LDMOS) transistor would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second high voltage transistor being an N-type laterally diffused metal oxide semiconductor (LDMOS) transistor for the purpose of using a well-known equivalent alternative transistor type.

Regarding claim 5, the combination of Chen et al. (e.g. see Figs. 1-14) and Sithanandam (e.g. see Figs. 13-18) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the second high voltage transistor (324 of Sithanandam) has a breakdown voltage greater than 40V”. However, having the second high voltage transistor (324 of Sithanandam) having a breakdown voltage greater than 40V would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second high voltage transistor (324 of Sithanandam) having a breakdown voltage greater than 40V since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, the combination of Chen et al. (e.g. see Figs. 1-14) and Sithanandam (e.g. see Figs. 13-18) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the resistance of the first resistor (328 of Sithanandam) is about 100kΩ”. However, having the resistance of the first resistor (328 of Sithanandam) being about 100kΩ would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resistance of the first resistor (328 of Sithanandam) being about 100kΩ since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839